872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley FLOWERS, also known as Stanley Kwiatkowski,Plaintiff-Appellant,v.NATIONAL CITY BANK, Defendant-Appellee.
No. 88-3746.
United States Court of Appeals, Sixth Circuit.
April 21, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Defendant, Stanley Flowers, appeals an order of the district court which dismissed his appeal from an order of the bankruptcy court filed pursuant to 28 U.S.C. Sec. 158(a).  He now moves for leave to proceed in forma pauperis.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendant filed a notice of appeal from an order of the bankruptcy court in the District Court for the Northern District of Ohio.  As the basis of his appeal, he challenged an order of the Bankruptcy Court for the Northern District of Ohio compelling him to comply with plaintiff's requests for discovery and denying his motion for aprotective order.  The district court, however, determined that the order was neither final nor certified as appropriate for an interlocutory appeal under 28 U.S.C. Sec. 158(a).  Accordingly, the district court concluded that it lacked jurisdiction and dismissed the appeal.  This appeal followed.


3
After careful examination of the record, this court concludes that the district court did not err in dismissing defendant's appeal for want of jurisdiction.  Accordingly, the motion for leave to proceed in forma pauperis is hereby granted and the district court's final order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.